Citation Nr: 0929124	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypothyroidism.
 
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.
 
3.  Entitlement to service connection for a disability 
manifested by irregular skin pigmentation.

4.  Entitlement to service connection for any respiratory 
disorder, including chronic obstructive pulmonary disease.

5.  Entitlement to service connection for diabetes mellitus 
or related metabolic disorder.

6.  Entitlement to service connection for upper extremity 
neuropathy.
 
7.  Entitlement to service connection for lower extremity 
neuropathy.

8.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated 10 percent disabling.

9.  Entitlement to an increased rating for tinnitus, rated 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from December 1950 to 
March 1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from March and August 2005-issued rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims listed on 
page 1.

The Veteran requested a hearing before a Veterans Law Judge; 
however, the claims file notes that in November 2008 the RO 
received the Veteran's written request to withdraw his 
appeal.  Nevertheless, in December 2008, the RO notified the 
Veteran that a hearing had been scheduled for January 14, 
2009.  He failed to report for that hearing.  Because the 
Veteran timely withdrew his appeal, his request for a hearing 
on the matter is also deemed to have been timely withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In November 2008, prior to any Board decision, the veteran 
notified VA in writing that he desired to withdraw all 
pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In October 2008, the RO issued a supplemental statement of 
the case (SSOC) that discusses all issues listed on page 1 of 
this decision.  In November 2008, the Veteran returned that 
SSOC and an Expedited Action Attachment to the RO.  On the 
attachment, he indicated his desire to withdraw the appeal.  
He signed and dated this request for withdrawal.  

No Board decision has been issued in this case.  Because no 
specific error of fact or law is alleged, the requirements 
for dismissal of the pending appeal have been met.  
38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 
(2008).  This appeal has become moot by virtue of the 
withdrawal of all appeals before VA.



ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


